  Case 7:21-cv-00111 Document 1-1 Filed on 03/25/21 in TXSD Page 1 of 4



                                                      C-0551-21-B
                       93RD DISTRICT COURT, HIDALGO COUNTY, TEXAS

                                                      CITATION

                                                 THE STATE TEXAS
NOTICE TO DEFENDANT: You have been                           sued.   You may employ an attorney. If you or your
attorney do not ﬁle a written answer With the clerk                 Who issued this citation by 10:00 am. 0n the
Monday       next following the expiration 0f twenty (20) days after you were served this citation and
petition, a default   judgment may be taken against you. In addition to ﬁling a written answer with
the clerk, you may be required to make initial disclosures t0 the other parties 0f this suit. These
disclosures generally must be made n0 later than 30 days after you ﬁle your answer with the
clerk. Find out more at TexasLaWHelp.org.

THE COMMISSIONER OF INSURANCE, TEXAS DEPARTMENT OF INSURANCE
ATTN: CHIEF CLERK OFFICE
P.O.   BOX 149104, MC         112-2A
AUSTIN, TX 78714-9104
INTURN FORWARDING TO:
MR. PAUL BECH, ESQ.,
ASSOCIATE GENERAL COUNSEL, CHUBB
436 WALNUT STREET
PHILADELPHIA, PA 19106-3703
You    are    hereby   commanded          t0    appear by ﬁling a written answer to the PLAINTIFF’S
ORIGINAL PETITION             at or    before 10:00 o’clock        am
                                                                on the Monday next after the expiration of
twenty (20) days after the date of service hereof, before the Honorable 93rd District Court 0f
Hidalgo County, Texas at the Courthouse, 100 North Closner, Edinburg, Texas 78539.

Said Petition was ﬁled on this the 11th day of February, 2021 and a copy 0f same accompanies
this citation.                                                PONCHO FOOD
               The ﬁle number and style of said suit being, C-0551-21-B,
STORE        INC. VS.       WESTCHESTER SURPLUS LINES INSURANCE COMPANY A
CHUBB COMPANY
Said Petition was ﬁled in said court by Attorney                     MARC K WHYTE,       2101      NW   MILITARY
HWY SAN ANTONIO TX          78213.

The nature of the demand          is   fully   shown by a   true   and correct copy of the petition accompanying
this citation   and made a part hereof.

The ofﬁcer executing        this writ shall promptly serve the same according            to requirements    of law,
and the mandates       thereof,   and make due return as the law directs.

ISSUED AND GIVEN              UNDER MY HAND AND SEAL                        of said Court   at   Edinburg, Texas on
this the   23rd day of Febmary, 2021.

LAURA HINOJOSA, DISTRICT CLERK
100 N.  CLOSNER, EDINBURG, TEXAS
       LGO COUNTY, T XA‘     ‘


                       D                        6”“
ALESSANDRA GAINAN DEPUTY CLERK
CERTIFIED MAIL 9214           8901 0661 5400 0159 9247 65
 Case 7:21-cv-00111 Document 1-1 Filed on 03/25/21 in TXSD Page 2 of 4




                               CERTIFICATE OF RETURN
                               UNDER RULES 103 T.R.C.P.

This is to certify that on this the 23rd day of February, 2021 I, Alessandra Galvan, Deputy
Clerk of the 93rd District Court of Hidalgo County, Texas mailed to the defendant in Cause
Number C-0551-21-B, PONCHO FOOD STORE INC. VS. WESTCHESTER SURPLUS
LINES INSURANCE COMPANY A CHUBB COMPANY a copy of the citation along with
a copy of the petition by certified mail return receipt requested. Return receipt was returned
on the ____ day of _____________, 201___ (or unserved for the reason on the certificate
return) __________________________.

GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at office in Edinburg, Texas
on this the 23rd day of February, 2021.


LAURA HINOJOSA, DISTRICT CLERK
HIDALGO COUNTY, TEXAS

____________________________________
ALESSANDRA GALVAN, DEPUTY CLERK


           COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
                       CONSTABLE OR CLERK OF THE COURT
In accordance to Rule 107, the officer or authorized person who serves or attempts to serve a
citation must sign the return. If the return is signed by a person other than a sheriff, constable
or the clerk of the court, the return must either be verified or be signed under the penalty of
perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:

“My name is __________________________________, my date of birth is
_______________ and the address is ___________________________________,and I
declare under penalty of perjury that the foregoing is true and correct.

EXECUTED in _________County, State of Texas, on the _____ day of ____________,
20_____.

______________________________
Declarant”

_________________________________
If Certified by the Supreme Court of Texas
Date of Expiration / SCH Number
                                                   Case 7:21-cv-00111 Document 1-1 Filed on 03/25/21 in TXSD Page 3 of 4
                ‘
                    -_’/
               LAURA HINOJOSA
               HIDALGO COUNTY DISTRICT CLERK
               PO BOX 87
               EDINBURG, TX 78540-0087

                                                                                                      9214 8901 0661 5400 0159 9247 65
               RETURN RECEIPT (ELECTRONIC)




               c-0551-21-B (CIT)
               THE COMMISSIONER OF INSURANCE, TEXAS DEPARTMENT
               OF INSURANCE
               ATTN: CHIEF CLERK OFFICE
               P.O. BOX 149104 MC 112-2A
               AUSTIN, TX 78714-9104
                                               '
                                                         RETURN SERVICE
                                                             REQUESTED




..............................................................................................................................................
                                                                                                                                                 C.U._|._./..FOLD HERE
                                                                                                                                                                                                             Zone 3




                                                                                                                                                 6"X9" ENVELOPE
                                                                                                                                                 CUT FOLD HERE
                                                                                                                                                      /




                                                                                                                                                 CUT FOLD HERE
                                                                                                                                                      l




                                                                                                                                                                         IM prertified8X5 La bel V201 6. 09 .29. 91
                                                   Case 7:21-cv-00111 Document 1-1 Filed on 03/25/21 in TXSD Page 4 of 4
                ‘
                    -_’/
               LAURA HINOJOSA
               HIDALGO COUNTY DISTRICT CLERK
               PO BOX 87
               EDINBURG, TX 78540-0087

                                                                                                      9214 8901 0661 5400 0159 9247 65
               RETURN RECEIPT (ELECTRONIC)




               c-0551-21-B (CIT)
               THE COMMISSIONER OF INSURANCE, TEXAS DEPARTMENT
               OF INSURANCE
               ATTN: CHIEF CLERK OFFICE
               P.O. BOX 149104 MC 112-2A
               AUSTIN, TX 78714-9104
                                               '
                                                         RETURN SERVICE
                                                             REQUESTED




..............................................................................................................................................
                                                                                                                                                 C.U._|._./..FOLD HERE
                                                                                                                                                                                                             Zone 3




                                                                                                                                                 6"X9" ENVELOPE
                                                                                                                                                 CUT FOLD HERE
                                                                                                                                                      /




                                                                                                                                                 CUT FOLD HERE
                                                                                                                                                      l




                                                                                                                                                                         IM prertified8X5 La bel V201 6. 09 .29. 91
